Citation Nr: 0612727	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the veteran's income is excessive for the purpose 
of nonservice connection pension.

2.  Entitlement to special monthly pension.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left arm fracture.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left clavicle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife; Appellant's uncle


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issues of whether the veteran's income is excessive for 
the purpose of nonservice connection pension and entitlement 
to compensation under 38 U.S.C.A. § 1151 for left arm 
fracture and left clavicle fracture are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran needs regular aid and attendance to dress or 
undress himself and to keep himself ordinarily clean and 
presentable.




CONCLUSION OF LAW

The veteran is entitled to special monthly pension based on 
the need for regular aid and attendance.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the claim given the favorable nature of the Board's decision. 

In March 1999 the veteran filed a claim for entitlement to 
nonservice-connected pension and requested increased pension 
due to aid and attendance or housebound status.  By a June 
2000 rating decision, the RO found the veteran entitled to 
pension, but not to special monthly pension.  In the June 
2000 notice letter, however, the RO denied actual payment of 
the benefit based upon its calculation that the veteran's 
countable income exceeded the maximum annual pension rate 
established by law.

For veterans receiving a VA pension due to  permanent and 
total disability from nonservice-connected disability under 
38 U.S.C.A. § 1521(a), a special monthly pension is payable 
at a higher rate (with a higher minimum income limit) when a 
veteran needs regular aid and attendance.  38 U.S.C.A. §§ 
1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.351(a)(1), 3.352 
(2005).  The need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2005).

To establish the need for regular aid and attendance, a 
veteran must be blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
must be a patient in a nursing home because of mental or 
physical incapacity; or must show a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351, 3.352 
(2005).

In order to establish a factual need for aid and attendance, 
the following criteria are for consideration: the inability 
to dress or undress oneself, or to keep oneself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.);  inability to 
feed oneself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or either physical or mental 
incapacity that requires care or assistance on a regular 
basis to protect against the hazards or dangers incident to 
the veteran's daily environment.  38 C.F.R. § 3.352(a) 
(2005).  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance.  Id.  

It is not required that all of the above enumerated disabling 
conditions are found to exist before a favorable rating may 
be made.  The particular personal functions which the veteran 
is unable to perform should be considered in connection with 
the veteran's condition as a whole.  The evidence need only 
establish that the veteran is so helpless as to need regular 
aid and attendance, not constant need.  Id.

Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.  The veteran must be 
unable to perform at least one of the enumerated disabling 
conditions, but the veteran does not have to display all of 
the enumerated disabling conditions.  Turco v. Brown, 9 Vet. 
App. 222, 224 (1996). 

The evidence shows that the veteran was involved in a motor 
vehicle accident on August 24, 1995 in which he suffered a 
fracture of the T6 vertebral body with a T7 to T12 spinal 
cord injury.  He underwent surgery on October 19, 1995 when 
rods were placed on either side of his thoracic spine with 
removal of the articular cartilage and a bone graft fusion.  
Since that time the veteran has been wheelchair bound, unable 
to walk except for very short distances and transfers.  The 
veteran also sustained a fracture to the left radius and 
ulna, left clavicle and left scapula.  He underwent open 
reduction internal fixation of the left radius and ulna 
fracture on August 30, 1995.  The evidence shows that the 
veteran developed osteomyelitis in the left radius, which was 
treated with multiple surgical cleaning and debridement and 
antibiotic beads at the wound site.  After he was discharged 
from this initial hospitalization, the veteran was readmitted 
multiple times until September 1996 for periods of aggressive 
physical therapy.

The evidence also shows the veteran was injured in an earlier 
motor vehicle accident in 1973.  He received multiple body 
trauma including fracture of the left femoral neck and left 
femoral shaft; fracture of the left orbit, mandible and 
maxilla; fracture of the malar bone bilateral; frontomaxillar 
separation; fracture of the nasal septum; diastasis of the 
symphysis of the mandible; and a ruptured spleen.  

The veteran underwent VA examinations in March 2000 and July 
2004.  The reports of these examinations reveal that the 
veteran is generally independent in most activities of self-
care such as feeding and grooming himself, but he needs 
regular assistance with bathing/showering, especially with 
washing and drying his legs and back, and with dressing, 
especially with his pants and sometimes his socks.  These 
examinations also show that the veteran is not able to walk 
for anything but a very short distance with the aid of a 
walker, crutch or another person, and he usually uses a 
wheelchair to get around.  And although he can stand up with 
the help of another person and hold a standing position, he 
has lack of coordination and balance with a high risk to fall 
and needs assistance to transfer from his wheelchair.  As for 
his left forearm, the examinations reveal he has limited use 
of it with atrophy and weakness of the muscles with inability 
to close the hand and grab objects with it.  

In considering the above evidence in connection with the 
veteran's overall condition, the Board finds that the veteran 
needs regular aid and attendance to help him dress or undress 
himself and to keep himself ordinarily clean and presentable.  
Thus the veteran is entitled to special monthly pension, and 
his appeal is granted as to this issue only.  The effect of 
the grant is to provide the veteran an additional rate of 
monetary benefits, over and above the rate paid for ordinary 
pension.  In reviewing the veteran's entitlement to pension 
under the new maximum annual benefit provided to a veteran 
with dependents and requiring aid and attendance, the Board 
finds that the veteran's countable income may be below the 
maximum annual pension rate for at least a portion of the 
period since he filed his claim.  The Board, however, does 
not believe it has all the evidence necessary in order to 
make a final determination on this issue.  Thus it is 
remanded to the RO for further development and adjudication.


ORDER

Entitlement to special monthly pension is granted.


REMAND

The Board remands the issues of whether the veteran's income 
is excessive for the purpose of nonservice connection pension 
with special monthly pension due to aid and attendance and 
entitlement to compensation under 38 U.S.C.A. § 1151 for left 
arm fracture and left clavicle fracture for further 
development.  Although the additional delay is regrettable, 
it is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.  


Countable Income

As previously found, the veteran is entitled to special 
monthly pension due to the need for regular aid and 
attendance.  Because this finding raises the maximum annual 
pension rate, it appears his countable income may be low 
enough that, in at least some of the period covered by this 
appeal, the veteran may be entitled to receive pension 
payments.  The Board finds that the evidence, however, is not 
complete and thus additional efforts should be made to get 
up-to-date income and expenses information.  Thereafter, the 
veteran's countable income should be calculated using the 
rates for a veteran with dependents requiring aid and 
attendance.  

The Board notes that the veteran was initially claiming his 
daughter as a dependent, but discontinued that claim in his 
August 2004 Verification Statement.  The evidence shows that 
she turned 23 in January 2004 and was attending university 
with an expected graduation date in May 2002.  On remand, 
efforts should be made to confirm the exact dates she 
attended university.

Entitlement to § 1151 Compensation

The veteran's claims for § 1151 compensation for fractures of 
the left forearm and clavicle stem from treatment he received 
at the VA Medical Center in San Juan, Puerto Rico, subsequent 
to an automobile accident on August 24, 1995.  VA inpatient 
treatment records in the claims file for that treatment only 
consist of the nurse's intake records and an intake physical 
dated August 28, 1995; operation reports from August 1995 
through December 1995; surgical pathology reports; PACU 
nursing notes from August 28, 1995 through September 10, 1995 
and October 19, 1995 through December 15, 1995; discharge 
summary dated December 22, 1995; and inpatient treatment 
notes for physical therapy from January 1996 through 
September 1996.  There are no nurses' notes from the wards on 
which the veteran was cared for or doctors' notes for the 
daily treatment of the veteran for the period of his 
hospitalization from August 1995 through December 1995.  

The veteran's claim revolves around a complaint of negligence 
that the hospital staff permitted him to fall on the day the 
surgical stitches were removed from his left forearm, and in 
the process of helping him up, someone grabbed his left 
forearm causing him extreme pain and additional damage to it.  
He claims that, thereafter, although he complained of 
continuing pain in the left forearm, he was not seen by a 
doctor for more than a week for his left forearm; and once 
the forearm was examined, it was found that he had 
osteomyelitis in it which resulted in multiple surgeries to 
resolve.  He claims the residual problems he has with his 
left forearm and hand are a result of these negligent actions 
by VA.

The current treatment records available are incomplete and 
thus not sufficient for the Board to render a decision on the 
veteran's claims because the nurses' notes and doctors' notes 
are not of record.  Furthermore, a request was made for any 
incident report or other record of the falling incident the 
veteran complains of, but no such report has been provided 
nor has the VAMC provided a negative reply that such records 
do not exist.  Thus on remand all nurses' and doctors' notes 
should be obtained, and the VAMC should be requested to 
provide any incident report or other document showing the 
incurrence of the veteran's claimed fall.  If none of these 
records exist, the VAMC should provide a negative response to 
that effect.

Furthermore, the Board believes that a medical opinion is 
needed to help the Board determine whether any additional 
disability was incurred to the veteran's left radial fracture 
and left clavicular fraction and, if so, whether such 
additional disability is due to VA negligence.  Thus, once 
all the records have been obtained by the RO, a VA medical 
opinion to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
notice of the information and evidence 
necessary to substantiate all the elements 
of his claims for compensation under 
38 U.S.C.A. § 1151.  

2.  The RO should contact the veteran in 
writing and ask him to provide the 
following:

	a)  A completed VA Form 21-0516-1, 
Improved Pension Eligibility Verification 
Report. 

	b)  A completed VA Form 21-8416, Medical 
Expense Report.

	c)  Proof of attendance at and/or 
graduation from a university, college or 
other program of higher education by the 
veteran's daughter from August 1999 through 
August 2004.

3)  The RO should inquire with the Social 
Security Administration as to benefits paid 
to the veteran and his spouse since December 
2002.   

4)  The RO should obtain all the inpatient 
medical records from the VA Medical Center 
in San Juan, Puerto Rico for treatment from 
August 1995 to December 1995, specifically 
the nurses' and doctors' notes for that 
period of hospitalization.  The RO should 
also request that the VAMC furnish any 
incident report or other record that 
documents the fall that the veteran claims 
occurred during this period of 
hospitalization.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

5)  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran's claims 
file should be forwarded to a VA 
physician for a VA medical opinion on the 
veteran's § 1151 claims.  After reviewing 
the claims file, the physician should 
respond to the following:

	a)  What current residuals does the 
veteran have due to the osteomyelitis of 
the left radial fracture and treatment 
therefor?  If possible, distinguish the 
residuals from the fracture of the left 
radius from the residuals of the 
osteomyelitis, or if that is not 
possible, that should be explained.

	b)  What current residuals does the 
veteran have from the fracture of the 
left clavicle?  Are any of the residuals 
an additional disability due to VA 
treatment?

	c)  Is post-surgical trauma to the 
fracture site such as grabbing of the 
forearm likely to produce or 
significantly contribute to the 
osteomyelitis the veteran contracted?  

	d)  Was there a delay in addressing 
the veteran's complaints of pain in his 
left forearm?

	e)  Would delay in addressing the 
veteran's complaints of pain in his left 
forearm result in the veteran contracting 
osteomyelitis and/or the veteran's 
current residuals therefrom?

	f)  Would such delay in addressing the 
veteran's complaints constitute 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part?

	g)  Was it reasonably foreseeable that 
the veteran would contract osteomyelitis 
in the left radial fracture?

A full explanation for any opinions 
provided is requested and the information 
and evidence relied upon in rendering the 
opinions should be identified.  If it is 
necessary to examine the veteran to 
respond to the Board's inquires that 
should be arranged.  

6)  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


